Citation Nr: 1712287	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hepatitis.

2.  Entitlement to service connection for sleep disorder and deprivation.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for anxiety disorder.

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for  depression.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2011 substantive appeal, the Veteran requested a Board hearing at the Board's Central Office in Washington, D.C.  The hearing was scheduled for March 2017.  Days before the hearing, the Veteran informed the Board that he would not be able to attend the hearing and requested that the hearing be rescheduled and changed to a videoconference hearing.  The Veteran alluded to difficulties obtaining certain records.  As the requested hearing via videoconference has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference before a Veterans Law Judge.  Notice of the hearing must be sent to the Veteran at his current mailing address.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




